NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAFIAK MOHAMED ALGZALY; et al.,                 No.    21-16375

                Plaintiffs-Appellants,          D.C. No. 3:20-cv-03322-JCS

 v.
                                                MEMORANDUM*
ANTONY J. BLINKEN, as Secretary of
State; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Joseph C. Spero, Magistrate Judge, Presiding

                        Argued and Submitted June 9, 2022
                               Anchorage, Alaska

Before: HURWITZ, BRESS, and H. THOMAS, Circuit Judges.

      Rafiak Mohamed Algzaly, a United States citizen, and his sons, Hani Rafeq

Mohammed Alghazali and Gubran Rafeq Mohammed Alghazali, citizens of Yemen,

challenge the determination that Hani and Gubran are inadmissible under 8 U.S.C.

§ 1182(a)(6)(C)(i). The district court dismissed their constitutional claims as barred

under the doctrine of consular nonreviewability and denied, on the same grounds,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
leave to raise a claim under the Administrative Procedure Act (“APA”). We have

jurisdiction under 28 U.S.C. § 1291 and review de novo the dismissal of a complaint

under the consular nonreviewability doctrine. See Khachatryan v. Blinken, 4 F.4th

841, 849 (9th Cir. 2021).

      1. Hani and Gubran reside in Cairo with their families and are not in

detention. They have “no personal right to entry, nor a right to judicial review absent

a personal detention by the United States.” Allen v. Milas, 896 F.3d 1094, 1098 n.1

(9th Cir. 2018); see also Kleindienst v. Mandel, 408 U.S. 753, 762 (1972)

(“[Appellant], as an unadmitted and nonresident alien, had no constitutional right of

entry to this country as a nonimmigrant or otherwise.”). Hani and Gubran therefore

cannot state a claim for relief.

      2. We assume, without deciding, that Rafiak, a citizen, has a constitutional

interest in the admission of his sons to the United States, and therefore do not reach

the government’s request that we extend the holding of Khachatryan, 4 F.4th at 862,

to preclude claims asserted by a citizen parent on behalf of a non-resident non-citizen

child. While “ordinarily, a consular official’s decision to deny a visa to a foreigner

is not subject to judicial review,” if “a U.S. citizen’s constitutional rights are alleged

to have been violated by the denial of a visa to a foreigner,” a court can undertake

“a highly constrained review solely to determine whether the consular official acted

on the basis of a facially legitimate and bona fide reason.” Bustamante v. Mukasey,


                                            2
531 F.3d 1059, 1060 (9th Cir. 2008).

      a. The inadmissibility determinations for Hani and Gubran were facially

legitimate and bona fide.         The visa denials cited “valid statute[s] of

inadmissibility”—8 U.S.C. § 1182(a)(6)(C)(i) and (a)(10)(A)—which specify

“discrete factual predicates the consular officer must find to exist before denying a

visa.” Cardenas v. United States, 826 F.3d 1164, 1172 (9th Cir. 2016). Moreover,

the complaint alleges facts in the record that provide “at least a facial connection to

the statutory ground of inadmissibility.” Id. (cleaned up).

      b. The complaint does not make an “affirmative showing of bad faith,” Kerry

v. Din, 576 U.S. 86, 105 (2015) (Kennedy, J., concurring), because it does not

plausibly allege that “the consular official did not in good faith believe the

information he had,” Bustamante, 531 F.3d at 1062. The complaint alleges that Hani

and Gubran personally submitted materials to the consulate, and the inadmissibility

findings do not state that the false representation came from a document submitted

by a physician. Even if the consular officer relied on a misrepresentation conveyed

by Hani’s and Gubran’s physician, nothing in the record suggests “that the transfer

of information . . . never took place, or that the Consulate acted upon information it

knew to be false.” Id. at 1063.

      3. The APA does not provide for review of a United States Citizenship and

Immigration Services (“USCIS”) denial of a waiver of inadmissibility based on a


                                          3
consular officer’s denial of a visa when the applicant is not in the United States. See

Allen, 896 F.3d at 1108. Bringing an APA claim against USCIS rather than the State

Department, does not overcome the consular nonreviewability doctrine.              See

Mandel, 408 U.S. at 759 (addressing the Immigration and Naturalization Service’s

denial of ineligibility waiver); Bustamante, 531 F.3d at 1062 n.1 (refusing to

“distinguish Mandel on the grounds that the exclusionary decision challenged in that

case was not a consular visa denial, but rather the Attorney General’s refusal to

waive Mandel’s inadmissibility,” because “[t]he holding is plainly stated in terms of

the power delegated by Congress to ‘the Executive’”).      The district court’s denial

of leave to amend to assert an APA claim was not an abuse of discretion.

      AFFIRMED.




                                          4